        Case 1:19-cv-01505-TWT Document 45 Filed 05/12/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 T’LANI ROBINSON, individually
 and on behalf of all others similarly        Case No.: 1:19-cv-01505-TWT
 situated,

                     Plaintiff,
 v.

 ADTALEM GLOBAL
 EDUCATION, INC., formerly
 known as DEVRY EDUCATION
 GROUP, INC.,
 a Delaware corporation, DEVRY
 UNIVERSITY, INC., a Delaware
 corporation,

               Defendants.


             STIPULATION OF VOLUNTARY DISMISSAL
        WITHOUT PREJUDICE PURSUANT TO RULE 41(a)(1)(A)(ii)

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff T’Lani Robinson and

Defendants Adtalem Global Education Inc., and DeVry University, Inc., by and

through their undersigned counsel, hereby stipulate and agree to the dismissal of

the claims in this case without prejudice, with each party to bear their own

attorneys’ fees and costs.




                                          1
       Case 1:19-cv-01505-TWT Document 45 Filed 05/12/20 Page 2 of 3




Dated: May 12, 2020

Respectfully submitted,                     Respectfully submitted,

T’LANI ROBINSON, individually               ADTALEM GLOBAL
and on behalf of all others similarly       EDUCATION INC. and DEVRY
situated,                                   UNIVERSITY, INC.,

By: /s/ Jen Auer Jordan                     By: /s/ Joseph C. Sharp
One of Plaintiff’s Attorneys                One of Defendants’ Attorneys

Jen Auer Jordan (Bar No. 027857)            Joseph C. Sharp
jordan@sjwtriallaw.com                      POLSINELLI PC
SHAMP JORDAN & WOODWARD LLC                 1201 West Peachtree Street, NW
1718 Peachtree Street NW, Ste. 660          Suite 1100
Atlanta, Georgia 30309                      Atlanta, Georgia 30309
Tel.: 404.893.9400                          Tel: 404.253.6028
Fax: 404.260.4180                           jsharp@polsinelli.com

Benjamin H. Richman (pro hac vice)          Patricia B. Palacios (pro hac vice)
brichman@edelson.com                        STEPTOE & JOHNSON LLP
Michael W. Ovca (pro hac vice)              1330 Connecticut Ave. NW
movca@edelson.com                           Washington D.C. 20036
EDELSON PC                                  Tel: 202.429.3000
350 North LaSalle Street, 14th Floor        Fax: 202.429.3902
Chicago, Illinois 60654                     ppalacios@steptoe.com
Tel: 312.589.6370
Fax: 312.589.6378                           William R. Andrichik (pro hac vice)
                                            STEPTOE & JOHNSON LLP
Robert L. Teel (pro hac vice)               115 S. LaSalle St., Suite 3100
lawoffice@rlteel.com                        Chicago, Illinois 60603
LAW OFFICE OF ROBERT L. TEEL                Tel: 312.577.1265
1425 Broadway, Mail Code 20-6690            Fax: 312.577.1370
Seattle, Washington 98122                   wandrichik@steptoe.com
Tel: 866.833.5529
Fax: 855.609.6911


                                        2
        Case 1:19-cv-01505-TWT Document 45 Filed 05/12/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 12, 2020, a copy of the foregoing was filed with

this Court via its CM/ECF service, which will send notification of such filing to all

counsel of record.

                                              /s/ Jen Auer Jordan




                                          3
